EXHIBIT 99.1 Concurrent Reports Fiscal 2011 First Quarter Results ATLANTA, Georgia, November 1, 2010 – Concurrent (Nasdaq: CCUR), a worldwide leader in video and media data and advertising solutions, today announced financial results for its fiscal first quarter ended September 30, 2010. Company-wide revenue for the 2011 fiscal first quarterrose to $15.5 millionfrom $12.8 million last year.Gross margins for the first quarter of fiscal year 2011 were 54.7%, compared with 60.7% a year ago.Operating expenses were $9.5 million in the first quarter of fiscal year 2011, compared with $8.8 million in the prior year’s first quarter.The company sustained a net loss of $1.2 million, or $0.14 pershare, in the first quarter of fiscal year 2011, compared with a net loss of $1.0 million, or $0.12 pershare, in the same quarter of the prior fiscal year.The company’s cash balance as of September 30, 2010 was $29.6 million, versus $31.4 million at the end of the prior fiscal year and $27.2 million at the end of the first quarter of last fiscal year.Concurrent had no long-term debt as of September 30, 2010. “The revenue improvement in the first quarter versus the prior year reflects strong growth in our media data and advertising solutions, along with increased acceptance of our latest video solutions by current and new customers,includingour first deployment in mainland China,” said Dan Mondor, Concurrent president and chief executive officer. “Margins were impacted by costs associated with theramp-up ofMDAS managed services solutions and introduction of a new video product in the quarter, as well as a cyclical change in the mix of products and services. “Over the near term, we anticipate results will continue to be restrained by cautious customer spending patterns, as well as by ongoing investments we are making in the transformation of the company,” said Mondor.“We are encouraged by excellent customer acceptance of both our strategy and our newly introduced video and media data solutions.We believe these reflect important long term growth engines for the company as the industry continues to recognize that the value of data as a currency is real and permanent.” Concurrent accomplished several milestones during the quarter, including: · Purchase of the TellyTopia technology, which brings user-generated and Internet-hosted video directly to TV over service providers’ existing network infrastructures. The patent-pending technology also enables hyper-local content to be self-uploaded and monetized through targeted and internet-style banner advertisements on multiple screens. -5- · Selection of Concurrent’s video delivery platform by ZON TVCabo, which expands the company’s service offerings to more than 1.6 million customers in Portugal. · Deployment of Concurrent’s first video solution in a mainland China CATV operator in partnership with Potevio. · Execution of an agreement with a major North American MSO for an advanced advertising solution. Conference Call Information Concurrent will hold a conference call to discuss its fiscal 2011 first quarter results today, Monday, November 1, at 4:30 p.m. ET, which will be broadcast live at www.ccur.com, under the Investor Relations page.The call can be accessed live by dialing 1-800-841-9385 and entering pass code 101101.A webcast of the live call as well as a replay will also be available at www.ccur.com. About Concurrent Concurrent (Nasdaq: CCUR) is a global leader in innovative solutions that enable the seamless delivery, management and monetization of video on any screen.Built on a solid foundation of video firsts and Emmy® Award winning technology, Concurrent’s screen-independent video delivery solutions create a truly holistic, 360-degree view of the consumer video experience.Concurrent provides customers in the cable, telco, wireless, web, advertising and content development industries with new revenue opportunities by harnessing the full potential of video.Concurrent’s video solutions are built upon a rich heritage of high-performance, real-time technology which also powers solutions for the defense, aerospace, automotive and financial industries.Concurrent is a global company with offices in North America, Europe and Asia.For more information, please visit www.ccur.com. Safe Harbor Statement Certain statements made or incorporated by reference in this release may constitute “forward-looking statements” within the meaning of the federal securities laws.Statements regarding future events and developments and the company’s future performance, including, but not limited to, opportunities afforded by the company’s three screen strategy, as well as management’s expectations, beliefs, plans, estimates, or projections relating to the future, are forward-looking statements within the meaning of these laws.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected. -6- The risks and uncertainties which could affect the company’s financial condition or results of operations include, without limitation: delays or cancellations of customer orders; changes in product demand; economic conditions; various inventory risks due to changes in market conditions; uncertainties relating to the development and ownership of intellectual property; uncertainties relating to Concurrent’s ability and the ability of other companies to enforce their intellectual property rights; the pricing and availability of equipment, materials and inventories; the concentration ofcustomers; failure to effectively manage change; delays in testing and introductions of new products;rapid technology changes; system errors or failures; reliance on a limited number of suppliers and failure of components provided by those suppliers; uncertainties associated with international business activities, including foreign regulations, trade controls, taxes, and currency fluctuations; the impact ofcompetition on the pricing of video products; failure to effectively service the installed base; the entry of new well-capitalized competitors into the company’s markets; the success of new video solutions and real-time products; the success ofrelationships with technology and channel partners; capital spending patterns by a limited customer base; the current negative macro-economic environment; and privacy concerns over data collection. Other important risk factors are discussed in Concurrent’s Form 10-K filed with the Securities and Exchange Commission ( SEC) on August 31, 2010, and may be discussed in subsequent filings with the SEC. The risk factors discussed in the Form 10-K under the heading “Risk Factors” are specifically incorporated by reference in this press release.Forward-looking statements are based on current expectations and speak only as of the date of such statements. Concurrent undertakes no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information, or otherwise. Concurrent Computer Corporation and its logo are registered trademarks of Concurrent. All other Concurrent product names are trademarks of Concurrent while all other product names are trademarks or registered trademarks of their respective owners. For more information, contact: Kirk Somers EVP of Corporate Affairs investor.relations@ccur.com Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended September30, Revenues: Product $ $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) ) Other income, net 28 98 Loss before income taxes ) ) Income tax provision 30 Net loss $ ) $ ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended September30, 2010 June30, 2010 Revenues: Product $ $ Service Total revenues Cost of sales: Product Service Total cost of sales Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) Other income (expense), net 28 ) Income (loss) before income taxes ) Provision for income taxes Net income (loss) $ ) $ Basic net income (loss) per share $ ) $ Diluted net income (loss) per share $ ) $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Concurrent Computer Corporation Condensed Consolidated Balance Sheets (In Thousands) September30, 2010 June30, 2010 (unaudited) ASSETS Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Total current liabilities Long-term deferred revenue Revolving bank line of credit, non-current - - Other long-term liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock 84 84 Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $
